Title: War Department Circular to the Governors of the States, 18 August 1794
From: War Department,Hamilton, Alexander
To: Governors of the States



Philadelphia August 18th 1794
Sir,

The Secretary at War being absent from the Seat of Government, I am directed by the President to write to you on the Subject of those French privateers, fitted out in our ports which you have been heretofore informed were to be denied asylum within the United States, except upon the condition of being dismantled of their military equipments.
The subsequent conduct of some of these Vessels is a matter of real embarrassment and dissatisfaction. By running from one port to another, they have in effect enjoyed the asylum, which it was intended to deny them, and have thereby placed the Government in the unpleasant situation not only of seeing itself trifled with but of being liable to the suspicion of connivance in an evasion of its positive assurances to Foreign powers.
It is inadmissible that such a state of things should continue. And therefore the President has come to a resolution to cause every such Vessel which since the promulgation of his instruction to refuse them asylum shall have been in a port of the United States so as to have had an opportunity to acquire a knowledge of that instruction and which shall hereafter be found in any Port or District of the United states to be deprived of her military equipments.

I have it in instruction from him to communicate this resolution to you and to request your effectual cooperation in carrying it into execution within the state of [Massachusetts].
While the reasons which have been assigned beget a solicitude in the President that the measure may be punctually and completely executed, there are weighty considerations which induce him to wish that it may be found practicable to accomplish it in each case without bloodshed. To this end it will be useful that any force which may be employed for the purpose should be such as will controul a disposition to resist.
With perfect respect,   I have the honor to be   Sir   Your most obedient and humble servant

Alexander Hamilton

